EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 
1. An actuator with a rectangular shape comprises: 
polarized electromechanical material having two large main surfaces and four side surfaces connecting [[the main surfaces]] the two large main surfaces with each other, two of [[said side surfaces]] said four side surfaces representing long side surfaces being longer than the other two side surfaces representing short side surfaces; 
at least one friction element arranged on at least one of [[the shorter side surfaces]] the short side surfaces, the actuator having a length L, a thickness T and a width W; and 
at least two active electrodes arranged on one of [[the main surfaces]] the two large main surfaces, and one common electrode arranged on the other of [[the main surfaces]] the two large main surfaces, with [[the electrodes]] the at least two active electrodes arranged on [[the main surfaces]] the two large main surfaces defining outer electrodes, where [[the electromechanical material]] the polarized electromechanical material of the actuator is polarized in its thickness direction and excitable to perform standing wave deformations due to an electric field generated therein upon application of an electric voltage to [[the electrodes]] the at least two active electrodes, said deformations leading to a corresponding movement of [[the friction element]] the at least one friction element, and [[said movement]] said corresponding movement of [[the friction element]] the at least one friction element being usable to drive an element [[to be driven]] via friction contact between [[the friction element]] the at least one friction element and the element to be driven, wherein in an unexcited state of the actuator, an aspect ratio for the length L of the actuator to its thickness T is between 3.9 and 4.1 and an aspect ratio for the length L of the actuator to its width W is between 2 and 5, with said aspect ratios being suitable for excitation of a first standing wave causing a first longitudinal vibration mode in a length direction of the actuator and for excitation of a second standing wave causing a second a second bending mode vibration perturbing [[the first longitudinal mode]] the first longitudinal vibration mode resulting in an elliptic trajectory of [[the]] a movement of [[the friction element]] the at least one friction element, said elliptic trajectory being usable to drive an element [[to be driven]] along the thickness direction of the actuator.

2. [[Actuator]] The actuator according to claim 1, wherein at least one of [[the electrodes]] the at least two active electrodes has a curved section.

3. [[Actuator]] The actuator according to claim 1, wherein the polarization direction of [[the electromechanical material]] the polarized electromechanical material is uniform and independent from a position within [[the electromechanical material]] the polarized electromechanical material.

4. [[Actuator]] The actuator according to claim 1, wherein the actuator is free of electrodes arranged inside [[the electromechanical material]] the polarized electromechanical material of the actuator.
5. [[Actuator]] The actuator according to claim 1, wherein the actuator comprises: at least one electrode arranged inside [[the electromechanical material]] the polarized electromechanical material of the actuator defining an inner electrode.

6. [[Actuator]] The actuator according to claim 5, wherein the actuator comprises: a multitude of inner electrodes stacked in the thickness direction of the actuator, with electrodes being adjacent to each other with respect to a stacking direction having a different size.

The actuator according to claim 5, wherein the outer electrodes are electrically connected to the at least one inner electrode via at least one side electrode arranged on a side surface of the actuator.

8. [[Actuator]] The actuator according to claim 1, wherein each of the outer electrodes is at least partially covered by a layer of an elastic material.

9. [[Actuator]] The actuator according to claim 8, wherein a length of at least one of the layers of [[an elastic material]] the elastic material is larger than the actuator's length.

10. [[Method]] A method for driving an actuator having polarized electromechanical material having two large main surfaces and four side surfaces connecting [[the main surfaces]] the two large main surfaces with each other, two of [[said side surfaces]] said four side surfaces representing long side surfaces being longer than the other two side surfaces representing short side surfaces; at least one friction element arranged on at least one of [[the shorter side surfaces]] the short side surfaces, the actuator having a length L, a thickness T and a width W; and at least two active electrodes arranged on one of [[the main surfaces]] the two large main surfaces, and one common electrode arranged on the other of [[the main surfaces]] the two large main surfaces, with [[the electrodes]] the at least two active electrodes arranged on [[the main surfaces]] the two large main surfaces defining outer electrodes, where [[the electromechanical material]] the polarized electromechanical material of the actuator is polarized in its thickness direction and excitable to perform standing wave deformations due to an electric field generated therein upon application of an electric voltage to [[the electrodes]] the at least two active electrodes, wherein in an unexcited state of the actuator, an aspect ratio for the length L of the actuator to its thickness T is between 3.9 and 4.1 and an aspect ratio for the length L of the actuator to its width W is between 2 and 5, with said aspect ratios being suitable for excitation of a first standing wave causing a first longitudinal vibration mode in a length direction of the actuator and for excitation of a second standing wave causing a second bending mode in a thickness direction of the actuator, with [[the]] a second bending mode vibration perturbing the first longitudinal mode resulting in an elliptic trajectory of [[the]] a movement of [[the friction element]] the at least one friction element, said elliptic trajectory being usable to drive an element [[to be driven]] along the thickness direction of the actuator, the method comprising: exciting [[a]] the first standing wave for causing [[a]] the first longitudinal vibration mode in the length direction of the actuator; and exciting [[a]] the second standing wave for causing [[a]] the second bending mode in the thickness direction of the actuator, with the second bending mode vibration perturbing [[the first longitudinal mode]] the first longitudinal vibration mode resulting in [[an]] the elliptic trajectory of the movement of [[the friction element]] the at least one friction element, wherein only one of [[the active electrodes]] the at least two active electrodes is applied with [[an]] the electric voltage, while [[the at least one other active electrode]] the other active electrode is floating.

11. [[Method]] The method according to claim 10, comprising: applying the common electrode with an electric voltage that is equal to the electric voltage applied to [[the active electrode]] the only one of the at least two active electrodes but having a different polarity.

12. [[Method]] The method according to claim 11, comprising: applying the electric voltage to [[the active electrode]] the only one of the at least two active electrodes by shifting its phase to the phase of the electric voltage applied to the common electrode, with a phase difference being a control parameter to control the electric field in the excited sections of the actuator.

13. The actuator according to claim 1, in combination with a rotary motor.

14. [[Actuator]] The actuator according to claim 2, wherein the polarization direction of [[the electromechanical material]] the polarized electromechanical material is uniform and independent from a position within [[the electromechanical material]] the polarized electromechanical material.

15. [[Actuator]] The actuator according to claim 14, wherein the actuator is free of electrodes arranged inside [[the electromechanical material]] the polarized electromechanical material of the actuator.
16. [[Actuator]] The actuator according to claim 15, wherein the actuator comprises: at least one electrode arranged inside [[the electromechanical material]] the polarized electromechanical material of the actuator defining an inner electrode.

17. [[Actuator]] The actuator according to claim 16, wherein each of the outer electrodes is at least partially covered by a layer of an elastic material.

18. [[Actuator]] The actuator according to claim 17, wherein a length of at least one of the layers of [[an elastic material]] the elastic material is larger than the actuator's length.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 December 2019 and 28 January 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, inter alia, at least two active electrodes arranged on one of the two large main surfaces, and one common electrode arranged on the other of the two large main surfaces, with the at least two active electrodes arranged on the two large main surfaces defining outer electrodes, where the polarized electromechanical material of the actuator is polarized in its thickness direction and excitable to perform standing wave deformations due to an electric field generated therein upon application of an electric voltage to the at least two active electrodes, said deformations leading to a corresponding movement of the at least one friction element, and said corresponding movement of the at least one friction element being usable to drive an element via friction contact between the at least one friction element and the element to be driven, wherein in an unexcited state of the actuator, an aspect ratio for the length L of the actuator to its thickness T is between 3.9 and 4.1 and an aspect ratio for the length L of the actuator to its width W is between 2 and 5, with said aspect ratios being suitable for excitation of a first standing wave causing a first longitudinal vibration mode in a length direction of the actuator and for excitation of a second standing wave causing a second bending mode in a thickness direction of the actuator, with a second bending mode vibration perturbing the first longitudinal vibration mode resulting in an elliptic trajectory of a movement of the at least one friction element, said elliptic trajectory being usable to drive an element along the thickness direction of the actuator. 
Claims 2-9 and 13-18 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method for driving an actuator, the method comprises, inter alia, driving the actuator having a length L, a thickness T and a width W; and at least two active electrodes arranged on one of the two large main surfaces, and one common electrode arranged on the other of the two large main surfaces, with the at least two active electrodes arranged on the two large main surfaces defining outer electrodes, where the polarized electromechanical material of the actuator is polarized in its thickness direction and excitable to perform standing wave deformations due to an electric field generated therein upon application of an electric voltage to the at least two active electrodes, wherein in an unexcited state of the actuator, an aspect ratio for the length L of the actuator to its thickness T is between 3.9 and 4.1 and an aspect ratio for the length L of the actuator to its width W is between 2 and 5, with said aspect ratios being suitable for excitation of a first standing wave causing a first longitudinal vibration mode in a length direction of the actuator and for excitation of a second standing wave causing a second bending mode in a thickness direction of the actuator, with a second bending mode vibration perturbing the first longitudinal mode resulting in an elliptic trajectory of a movement of the at least one friction element, said elliptic trajectory being usable to drive an element along the thickness direction of the actuator, the method comprising: exciting the first standing wave for causing the first longitudinal vibration mode in the length direction of the actuator; and exciting the second standing wave for causing the second bending mode in the thickness direction of the actuator, with the second bending mode vibration perturbing the first longitudinal vibration mode resulting in the elliptic trajectory of the movement of the at least one friction element, wherein only one of the at least two active electrodes is applied with the electric voltage, while the other active electrode is floating.
Claims 11-12 depend directly or indirectly on claim 10 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wischnewskiy et al. (U.S. Pre-Grant Publication No. 20170126147) discloses an ultrasonic actuator made of polarized piezoelectric material in the form of a single-layer or multilayer flat rectangular plate with two main faces, at least four lateral faces joining the main faces, and a thickness T, which is defined by the distance between the main faces in the direction of their surface normals, and wherein on both the one main face and the other opposite main face at least one layer including two triangular electrodes imposingly arranged and separated by a diagonal separating region, the electrodes on the one main face being offset relative to the electrodes on the other main face by 90°. The ultrasonic actuator is characterized in that on at least one of the lateral faces there are two mutually spaced friction elements designed to contact at least one element that is to be driven by the ultrasonic actuator.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



28 December 2021			/EMILY P PHAM/                                                            Primary Examiner, Art Unit 2837